
	
		I
		111th CONGRESS
		1st Session
		H. R. 3102
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mrs. Miller of
			 Michigan (for herself, Mr. Rogers of
			 Michigan, Mr. Hoekstra,
			 Mr. Camp, Mr. McCotter, and Mr. Upton) introduced the following bill; which
			 was referred to the Committee on
			 Transportation and Infrastructure
		
		A BILL
		To increase the Federal share for transportation projects
		  for the State of Michigan.
	
	
		1.Increased Federal share for
			 transportation projectsIn
			 reposonse to the serious economic downturn in the State of Michigan, the
			 Secretary of Transportation shall increase the Federal share to 100 percent for
			 any project or program carried out under title 23, United States Code, or
			 chapter 53 of title 49, United States Code, for such State for fiscal years
			 2010 and 2011.
		
